Citation Nr: 9918725	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 1991).




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1946 and from April 1947 to July 1948.  The 
appellant is the surviving spouse of the veteran.  

This appeal arises from January 1992 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, that denied service 
connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.  The appellant 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the matters.  


FINDINGS OF FACT

1.  All necessary evidence has been obtained and development 
accomplished.

2.  The immediate cause of the veteran's death was cardiac 
arrest due or as a consequence of pulmonary failure due or as 
a consequence of chronic obstructive pulmonary disease 
(COPD).

3. At the time of the veteran's death, service connection was 
in effect for major depression, rated 100 percent disabling.

4.  The veteran's major depression was not of such severity 
as to have a material influence in accelerating death.  

5.  COPD was not present in service or for many years later, 
and it is not due to an incident of service or causally 
related to the service-connected psychiatric disability.

6.  The veteran's service-connected psychiatric disability 
was totally disabling for more than 10 years prior to his 
death.



CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service; 
nor was this disorder proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The veteran's death due to COPD was not caused by a 
disability incurred in or aggravated by active service; nor 
did a service-connected disability contribute substantially 
or materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

3.  The criteria for eligibility for DIC are met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the record shows that the appellant's claims are 
well grounded, meaning that they are plausible.  The Board 
finds that all relevant evidence for equitable disposition of 
the claims have been obtained and that no further assistance 
to the appellant is required to comply with VA's duty to 
assist her.  38 U.S.C.A. § 5107(a) (West 1991).  

I.  Factual Background

The veteran's service medical records are negative for any 
complaint of or treatment for a lung disorder.  The post-
service medical records do not demonstrate the presence of 
COPD until many years after service and do not link this 
condition to an incident of service or to a service-connected 
disability.

VA granted service connection for moderately severe anxiety 
psychoneurosis and assigned a 30 percent rating effective in 
July 1948.  Service connected was not granted for any other 
disability during the veteran's lifetime.  Numerous 
subsequent RO rating decisions and an August 1983 Board 
decision continued the 30 percent rating.  

The medical evidence of record at the time of the August 1983 
Board decision showed that the veteran had suicidal ideations 
since at least April 1981 and that a physician had opined 
that the veteran was unable to function at any working 
situation as a result of his service-connected psychiatric 
disability.  It was noted that the veteran had been unable to 
work since 1973 due to a non-service-connected disability.

A March 1985 letter from A. Herrera, M.D., indicates that the 
veteran suffered from (COPD) and other medical conditions 
that tended to aggravate his psychiatric condition.  It was 
noted that the veteran was totally incapacitated and unable 
to function at any level in the competitive market.  Other 
medical records show that he was being treated for emphysema 
as early as 1980 and that he was a heavy smoker.  In March 
1985, the RO assigned a 100 percent rating for major 
depression, effective from January 1984, that remained in 
effect until the death of the veteran in December 1991.  

According to a certificate of death, the veteran died on 
December [redacted] 1991, at University Hospital.  He was 66 years 
of age.  No autopsy was performed.  The immediate cause of 
death was listed as cardiac arrest due or as a consequence of 
pulmonary failure due or as a consequence of COPD.  Time 
interval between onset and death was not recorded.

In January 1992, the appellant submitted a claim for service 
connection for dependency and indemnity compensation (DIC).  
As noted in the introduction, the RO denied the claim in a 
January 1992 rating decision.  In a January 1992 letter, the 
RO explained that the denial of benefits was based on the 
fact that the cause of death was not related to a service-
connected disability or otherwise related to active service.  
The RO also noted that the veteran had not been in receipt of 
a total evaluation for the full 10-year period prior to the 
date of death.  

In February 1992, the RO received a letter from Kenneth Swan, 
M.D., Professor of Surgery, New Jersey Medical School.  The 
letter indicates that Dr. Swan had been involved in the 
treatment of the veteran prior to his death.  The doctor 
noted that following a right thoracotomy for treatment of 
bulbous emphysema and spontaneous pneumothorax with 
unresolved air leak, efforts to wean the veteran from the 
respirator were unsuccessful.  Dr. Swan felt that the 
veteran's deep depression played "a major role" in his 
failure to respond to therapy.  Dr. Swan also had this to 
say:  

I believe that a very strong contributing 
factor to his failure to progress was the 
fact that he was suffering from a deep 
depression which we could not 
successfully ameliorate to the point of 
his self motivation for survival.  This 
was manifested by his difficulty with 
oral intake, difficulty with 
mobilization, difficulty with spontaneous 
respiration.  I realized that this was a 
service-connected disability which, in 
fact, rendered him one hundred percent 
disabled.  [The veteran] was seen by our 
psychiatrist who, in fact, visited him in 
the hospital.  Antidepressant medications 
were used but were not sufficiently 
therapeutic to alter the course.

In a March 1992 rating decision, the RO again denied the DIC 
claim on the basis that the medical opinion submitted was too 
speculative.  


In September 1992, the RO requested that the New Jersey 
Medical School furnish any available treatment reports 
concerning the veteran.  The RO also requested that the 
appellant assist in obtaining any additional relevant 
information.  

In March 1993, the RO issued a statement of the case 
reflecting that no additional evidence was received from the 
New Jersey Medical School or from the appellant.  

Subsequently, the RO did receive the requested medical files 
from the New Jersey Medical School.  These reports reflect 
daily treatment from September 1991 to the date of the 
veteran's demise in December 1991.  A November 30, 1991 
report notes a diagnosis of respiratory failure and 
ventilator dependence.  A December 6, 1991 entry notes that 
Zantac was administered intravenously.  A December 11, 1991 
report notes severe malnourishment and passive range of 
motion only.  The veteran was unable to assist in any 
movement.  A report dated the day of the veteran's death 
indicates that the veteran had a long history of smoking and 
COPD prior to hospitalization in September 1991.  Lobectomy 
and other surgical procedures were performed in September 
1991.  Tracheostomy was performed in November 1991.  
Postoperatively, the veteran's recovery was complicated by 
ventilator dependency due to Pseudomonas pneumonia and his 
depleted nutritional status.  At one point, some progression 
was made, but the veteran slipped back due to infections with 
multiple pneumonia.  He succumbed to overwhelming infection 
and expired.  Many of the daily treatment reports during the 
veteran's final weeks of hospitalization indicate that Dr. 
Swan was the treating physician.  

In September 1993, the RO considered the evidence and again 
denied the claim.

In a December 1993 letter to the RO, the appellant reported 
her observations of the veteran while he was terminally 
hospitalized.  She related her observations of his 
depression.  She reported that on one occasion, he pulled out 
all of his tubes because his "nerves" were so bad.  She 
reported that his psychiatrist, Dr. Herrera came to the 
hospital to visit him one time and then went on vacation.  
But, at least after that visit, for a time her husband was 
enthusiastic about coming home, she reported.  She also 
reported that the hospital's psychiatrist had seen the 
veteran.  

In May 1997, the RO asked a VA medical facility to obtain a 
medical opinion from a cardio-pulmonary specialist with 
regard as to whether is was more likely than not that the 
veteran's service-connected psychiatric disability was a 
factor in the cause of the veteran's death.  In approximately 
August 1997, the RO received an undated letter from a 
physician of a VA medical facility concerning the 
relationship between the veteran's service-connected 
disability and his death.  The physician, who reviewed the 
evidence in the veteran's claims folders, noted that the 
psychiatric records in the claims folders reflected that the 
veteran might have also had post-traumatic stress disorder.  
The physician noted that the veteran had chronic back pain 
and a 30-year history of COPD.  The physician noted that over 
the 3 month hospitalization prior to his death, the veteran 
suffered from recurrent pneumonic infections and sepsis and 
despite valiant and aggressive efforts to maintain adequate 
nutrition and restore quality of life, the veteran could not 
be weaned from a respirator.  The physician related that 
depression was common among patients with prolonged 
hospitalizations, but noted that the record did not indicate 
what the veteran's state of mind was save for a letter from a 
Dr. Snow [Swan] to the appellant concerning a psychiatry 
consult.  The physician reported that any opinion on the 
relationship between the veteran's service-connected mental 
disorder and his ultimate demise would be, at best, 
speculative.  The physician felt that it was more likely that 
the veteran's physical disability influenced his mental 
disorder, but also noted that there was no actual evidence 
that this was the case.  He summed up his position by noting 
that, in any event, the cause of death shown on the death 
certificate would have caused the veteran's ultimate demise 
regardless of any mental disorder.

In November 1997, the appellant's representative again 
requested an independent medical opinion.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a) (1998).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1) (1998).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  See 38 C.F.R. § 3.312(c)(2) 
(1998).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  See 38 C.F.R. 
§ 3.312(c)(3) (1998).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (1998). 

According to a certificate of death, the immediate cause of 
the veteran's death was cardiac arrest due or as a 
consequence of pulmonary failure due or as a consequence of 
COPD.  At the time of death, service connection was in effect 
for major depression rated as 100 percent disabling.  The 
appellant has submitted an opinion from a private doctor who 
treated the veteran almost daily during his terminal 
hospitalization.  The doctor expressed a clearly felt opinion 
that the veteran's service-connected depression played a 
major role in his failure to respond to therapy and that 
depression was very strong factor in the veteran's failure to 
recover from his surgery.  The doctor justified his opinion 
by noting that the depression significantly reduced the 
veteran's "self motivation for survival."  The doctor further 
explained that the lack of self-motivation due to depression 
directly affected the veteran's ability to eat ("difficulty 
with oral intake"), the ability to respond to physical 
therapy ("difficulty with mobilization"), and even the 
veteran's ability to breathe ("difficulty with spontaneous 
respiration").  In considering this opinion, the Board finds 
it to be inherently credible and persuasive.  The doctor had 
personal knowledge of the veteran, having provided 
substantial medical care during the final months of the 
veteran's life.

The Board must, however, also consider the opinion of the VA 
physician who found that Dr. Swan's opinion was too 
speculative to be relied on.  Although the VA physician did 
not squarely controvert Dr. Swan's opinion, the medical 
rating specialist summed up his position by noting that the 
treatment records for the veteran's terminal hospitalization 
lacked any indication of depression and, in any event, the 
cause of death shown on the death certificate would have 
caused the veteran's ultimate demise, regardless of any 
mental disorder.  The Board notes that the treatment reports 
during the veteran's final hospitalization do not 
specifically comment on depression; however, one such report 
notes the use of Zantac, an antidepressant medication, and 
Dr. Swan's opinion letter itself notes that a psychiatrist 
had been called in to prescribe that medication.  


After consideration of all the evidence, the Board finds that 
it indicates that the effects of the veteran's COPD were so 
overwhelming that the veteran's death would have been 
anticipated irrespective of the coexisting service-connected 
psychiatric disability.  The evidence reveals that the 
veteran suffered from recurrent pneumonic infections and 
sepsis and despite valiant and aggressive efforts to maintain 
adequate nutrition and restore his quality of life, he could 
not be weaned from a respirator.  The Board finds that the 
veteran's COPD was not present in service or for many years 
after service, and that it was not due to an incident of 
service or causally related to a service-connected 
disability.  Nor is there any evidence indicating the 
presence of any other service-connected disability that 
contributed substantially or materially to the veteran's 
death.  Nor are the facts in this case so controversial as to 
warrant requesting the opinion from an independent medical 
expert as to whether it was as likely as not that the 
veteran's service-connected disability had a material 
influence in the production of his death due to COPD.


With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and 

(2) The veteran was in receipt of or 
entitled to receive (or but for the 
receipt of military retired pay was 
entitled to receive) compensation at the 
time of death for service-connected 
disability that either:

(a) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 years or more immediately 
preceding death;
(b) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding death.  
38 U.S.C.A. § 1318(a),(b); 38 C.F.R. 
§ 3.22(a).

The Board recognizes that an August 1983 Board decision 
denied the veteran a higher rating for his service-connected 
psychiatric disability, but the appellant is entitled to 
show, pursuant to 38 U.S.C.A. § 1318, that the veteran would 
have been entitled to receive a total disability compensation 
rating for the 10 years immediately preceding his death.  
38 C.F.R. § 19.196 (prior to the promulgation of 38 C.F.R. 
§ 20.1106, effective on March 4, 1992.  In the adjudication 
of her survivor claim, she is not barred by the pre March 4, 
1992 Board decision.  Carpenter v. West, 12 Vet. App. 52 
(1998); Green v. Brown, 10 Vet. App. 111 (1997).

In this case, the evidence of record at the time of the 
veteran's death in December 1991 shows that his service-
connected psychiatric disability alone produced severe social 
and industrial impairment and prevented the veteran from 
obtaining or maintaining gainful employment since at least 
April 1981.  Hence, his service-connected psychiatric 
disability was totally disabling under 38 C.F.R. § 4.132, 
Code 9207, for a period in excess of 10 years, thereby making 
the appellant eligible for DIC under the provisions of 
38 U.S.C.A. § 1318.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is granted.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals



 

